Per Curiam : This ease is brought to this court by appeal ■ from the final order of the Appellate Court for the Third District, made on the 5th day of January, 1886, but the record was not filed in this court until the 15th day of January, 1886. No abstract of the record of the Appellate Court has been filed, as required by ..the rules of this court. The-case was therefore prematurely taken for decision. It was not ready to be taken. Nor is there any joinder in error or any briefs prepared for the Supreme Court by some of appellees, so that it can not be known whether appellees are all in court or not. The appeal was taken and allowed after-the January term, 1886, of the Supreme Court had commenced, and appellees were not hound by law to follow the-case to that term of court. There is nothing to show that-some of appellees have entered their appearance at the present-term of this court. The order taking the case will be set aside and the case-continued. Order set aside.